Exhibit 10.2

 

AMENDED AND RESTATED AGREEMENT

OF

LIMITED PARTNERSHIP

OF

BUCKEYE PIPE LINE COMPANY, L.P.

(As Amended and Restated as of August 9, 2006)


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

ARTICLE II

 

 

 

ORGANIZATIONAL MATTERS

 

 

 

 

 

Section 2.1

 

Formation

4

Section 2.2

 

Name

4

Section 2.3

 

Principal Office; Registered Office

5

Section 2.4

 

Term

5

Section 2.5

 

Organizational Certificate

5

Section 2.6

 

Partnership Interests

5

 

 

 

 

ARTICLE III

 

 

 

PURPOSE

 

 

 

ARTICLE IV

 

 

 

CAPITAL CONTRIBUTIONS

 

 

 

Section 4.1

 

Capital Contributions

6

Section 4.2

 

No Preemptive Rights

6

Section 4.3

 

No Interest

6

Section 4.4

 

Loans from Partners

6

Section 4.5

 

No Withdrawal

6

 

 

 

 

ARTICLE V

 

 

 

DISTRIBUTIONS

 

 

 

Section 5.1

 

Distributions

6

 

 

 

 

ARTICLE VI

 

 

 

INCOME TAX MATTERS

 

 

 

Section 6.1

 

Tax Allocations

7

Section 6.2

 

Preparation of Tax Returns

7

Section 6.3

 

Tax Elections

7

Section 6.4

 

Tax Controversies

7

 

i


--------------------------------------------------------------------------------




 

ARTICLE VII

 

 

 

MANAGEMENT AND OPERATION OF BUSINESS; INDEMNIFICATION

 

 

 

Section 7.1

 

Powers of General Partner

8

Section 7.2

 

Duties of General Partner

9

Section 7.3

 

Reliance by Third Parties

9

Section 7.4

 

Compensation and Reimbursement of the General Partner

10

Section 7.5

 

Certain Undertakings Relating to the Separateness of the Partnership

10

Section 7.6

 

Outside Activities; Contracts with Affiliates; Loans to or from Affiliates

11

Section 7.7

 

Tax Basis and Value Determinations

13

Section 7.8

 

Resolution of Conflicts of Interest; Standard of Care

13

Section 7.9

 

Other Matters Concerning the General Partner

14

Section 7.10

 

Limited Liability; Indemnification

14

 

 

 

 

ARTICLE VIII

 

 

 

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNER

 

 

 

Section 8.1

 

Limitation of Liability

16

Section 8.2

 

Management of Business

16

Section 8.3

 

Outside Activities

16

Section 8.4

 

Return of Capital

16

 

 

 

 

ARTICLE IX

 

 

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

 

 

Section 9.1

 

Books, Records and Accounting

16

Section 9.2

 

Fiscal Year

17

Section 9.3

 

Reports

17

 

 

 

 

ARTICLE X

 

 

 

TRANSFER OF PARTNERSHIP INTERESTS; SUCCESSOR PARTNERS

 

 

 

Section 10.1

 

Transfer of Partnership Interests

17

Section 10.2

 

Successor Partners

17

 

 

 

 

ARTICLE XI

 

 

 

WITHDRAWAL OR REMOVAL OF THE GENERAL PARTNER

 

 

 

Section 11.1

 

Withdrawal or Removal of the General Partner

18

Section 11.2

 

Sale of Former General Partner’s Interest

18

 

ii


--------------------------------------------------------------------------------




 

ARTICLE XII

 

 

 

DISSOLUTION AND LIQUIDATION

 

 

 

Section 12.1

 

Dissolution

18

Section 12.2

 

Reconstitution

19

Section 12.3

 

Liquidation

20

Section 12.4

 

Distribution in Kind

20

Section 12.5

 

Cancellation of Certificate of Limited Partnership

21

Section 12.6

 

Return of Capital

21

Section 12.7

 

Waiver of Partition

21

 

 

 

 

ARTICLE XIII

 

 

 

AMENDMENT OF PARTNERSHIP AGREEMENT

 

 

 

Section 13.1

 

Amendments Which May Be Adopted Solely by the General Partner

21

Section 13.2

 

Other Amendments

22

 

 

 

 

ARTICLE XIV

 

 

 

SALE OF ALL ASSETS

 

 

 

ARTICLE XV

 

 

 

GENERAL PROVISIONS

 

 

 

Section 15.1

 

Opinions Regarding Taxation as a Partnership

22

Section 15.2

 

Address and Notices

23

Section 15.3

 

Headings

23

Section 15.4

 

Binding Effect

23

Section 15.5

 

Integration

23

Section 15.6

 

Waiver

23

Section 15.7

 

Counterparts

23

Section 15.8

 

Severability

23

Section 15.9

 

Applicable Law

23

 

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED

AGREEMENT

OF

LIMITED PARTNERSHIP

OF

BUCKEYE PIPE LINE COMPANY, L.P.

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of August
9, 2006, is entered into between MAINLINE L.P., a Delaware limited partnership
(the “General Partner”), and BUCKEYE PARTNERS, L.P. (the “MLP”), a Delaware
limited partnership.

BACKGROUND

On December 23, 1986, Buckeye Pipe Line Company and the MLP entered into an
Agreement of Limited Partnership of the Partnership (as amended and restated
through December 15, 2004, the “Prior Partnership Agreement”).

On December 15, 2004, Buckeye GP LLC, a Delaware limited liability company was
admitted as general partner (the “Former GP”).

In accordance with Section 10.1 of the Prior Partnership Agreement, the Former
GP has assigned and transferred certain assets and liabilities, including all of
its general partner interest in the partnership, to the General Partner pursuant
to an Assignment and Assumption Agreement dated as of the date of this
Agreement. The General Partner has accepted the transfer of those certain assets
and liabilities and the general partner interest in the partnership, and in
connection with this amendment and restatement of the Prior Agreement, has
become the general partner of the Partnership.  In accordance with Section
13.1(f), such changes, in the good faith opinion of the Former GP, do not
adversely affect the Limited Partner in any material respect.

ARTICLE I

DEFINITIONS

The following definitions shall for all purposes, unless otherwise clearly
indicated to the contrary, apply to the terms used in this Agreement:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with the
Person in question; provided, however, that, for purposes of the restrictive
provisions of Sections 7.5, 7.6 and 7.8, neither the Limited Partner nor any of
its subsidiaries shall be deemed to be Affiliates of the General Partner.  As
used herein, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether


--------------------------------------------------------------------------------


through ownership of voting securities, by contract or otherwise.  For purposes
of this Agreement, Services Company shall be deemed an Affiliate of the General
Partner.

“Agreed Value” of any Contributed Property means the fair market value of such
property as of the time of contribution (or, in the case of cash, the amount
thereof), as determined by the General Partner using such reasonable method of
valuation as it may adopt.

“Agreement” means this amended and restated agreement of limited partnership, as
amended or amended and restated from time to time.

“Capital Contribution” means any Contributed Property which a Partner
contributes to the Partnership.

“Certificate of Limited Partnership” means the Amended and Restated Certificate
of Limited Partnership filed with the Secretary of State of the State of
Delaware as described in the first sentence of Section 2.5, as amended or
amended and restated from time to time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Contributed Property” means any cash, property or other consideration (in such
form as may be permitted under the Delaware Act) contributed to the Partnership.

“Contributing Partner” means any Partner contributing Contributed Property to
the Partnership.

“Conveyance Agreement” means the conveyance agreement, dated as of November 18,
1986, between the Original Limited Partner and the Partnership.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time, and any successor to such Act.

“Designated Expenses” means all costs and expenses (direct or indirect) incurred
by the General Partner which are directly or indirectly related to the
formation, capitalization, business or activities of the Partnership (including,
without limitation, expenses, direct or indirect, reasonably allocated to the
General Partner by its Affiliates); provided, however, that Designated Expenses
shall not include (a) any cost or expense for which the General Partner is not
entitled to be reimbursed by reason of the proviso at the end of Section
7.10(b); (b) any cost or expense for which the General Partner and its
Affiliates are not entitled to be reimbursed pursuant to the terms of the
Exchange Agreement; or (c) severance costs not permitted to be reimbursed
pursuant to the Management Agreement in connection with the withdrawal of the
General Partner.

“Exchange Agreement” means the Fourth Amended and Restated Exchange Agreement,
dated as of August 9, 2006, among Holdco, the General Partner, the MLP General
Partner, the Limited Partner and the Limited Partner’s other operating
partnerships, as amended or restated from time to time.

2


--------------------------------------------------------------------------------




“General Partner” means MainLine L.P., in its capacity as the general partner of
the Partnership and in its capacity as manager pursuant to the Management
Agreement, and any successor to MainLine L.P. as such general partner and
manager.

“Group Member” means a member of the Partnership Group.

“Holdco” means, collectively MainLine Sub LLC and any entities which control
MainLine Sub LLC or are under common control with MainLine Sub LLC other than
the General Partner, the MLP General Partner, MainLine GP, Inc., the MLP and its
consolidated subsidiaries (including the Partnership).

“Indemnitee” means the General Partner, any Affiliate of the General Partner,
any Person who is or was a director, officer, manager, member, employee or agent
of the General Partner or any such Affiliate, or any Person who is or was
serving at the request of the General Partner or any such Affiliate as a
director, officer, manager, member, partner, trustee, employee or agent of
another Person.

“Limited Partner” means the MLP, in its capacity as the limited partner of the
Partnership, and any successor to the MLP as such limited partner.

“Liquidator” has the meaning specified in Section 12.3.

“Management Agreement” means the Amended and Restated Management Agreement,
dated as of the date of this Agreement, between the Partnership and the General
Partner, pursuant to which the General Partner will manage the Partnership, as
amended or amended and restated from time to time.

“MLP” means Buckeye Partners, L.P., a Delaware limited partnership.

“MLP Agreement” means the amended and restated agreement of limited partnership,
dated as of the date hereof, governing the rights and obligations of the
partners of the MLP and certain related matters, as amended or amended and
restated from time to time.

“MLP General Partner” means Buckeye GP LLC, in its capacity as general partner
of the MLP, and any successor to Buckeye GP LLC as such general partner.

“Net Agreed Value” means, with respect to any Contributed Property, the Agreed
Value of such Contributed Property reduced by any indebtedness either assumed by
the Partnership upon contribution of such Contributed Property or to which such
Contributed Property is subject when contributed.

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel of the General Partner or any of its Affiliates) acceptable to the
General Partner.

“Original Limited Partner” means Buckeye Pipe Line Company, an Ohio corporation.

“Partner” means the General Partner or the Limited Partner.

3


--------------------------------------------------------------------------------




“Partnership” means Buckeye Pipe Line Company, L.P., a Delaware limited
partnership.

“Partnership Group” means the MLP and any subsidiary of the MLP (including the
Partnership), treated as a single consolidated entity.

“Partnership Interest” means a general partner’s or limited partner’s interest
in the Partnership.

“Percentage Interest” means, as of any date of determination, as to any Partner,
the Agreed Value of such Partner’s aggregate Capital Contributions to the
Partnership divided by the Agreed Value of the aggregate Capital Contributions
made to the Partnership by all Partners.

“Person” means an individual, a corporation, a limited liability company, a
partnership, a trust, an unincorporated organization, an association or any
other entity.

“Services Company” means Buckeye Pipe Line Services Company, a Pennsylvania
corporation.

“Special Approval” means Special Approval as defined in the MLP Agreement.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1                                      Formation

Subject to the provisions of this Agreement, the Former GP and Original Limited
Partner originally formed the Partnership as a limited partnership pursuant to
the provisions of the Delaware Act.  The Original Limited Partner’s limited
partnership interest in the Partnership was transferred (by operation of law) to
an Affiliate and the MLP purchased such limited partnership interest.  The
Partners, pursuant to the authority contained in Article XIII of this Agreement,
do hereby amend and restate this Agreement in its entirety to continue the
Partnership as a limited partnership pursuant to the provisions of the Delaware
Act and to set forth the rights and obligations of the Partners and certain
matters related thereto.  Except as expressly provided herein to the contrary,
the rights and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act.

Section 2.2                                      Name

The name of the Partnership shall be, and the business of the Partnership shall
be conducted under the name of, “Buckeye Pipe Line Company, L.P.”; provided,
however, that (a) the Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, (b) the General Partner
in its sole discretion may change the name of the Partnership at any time and
from time to time and (c) the name under which the Partnership conducts business
shall include “Ltd.” or “Limited Partnership” (or similar words or letters)
where necessary for purposes of maintaining the limited liability status of the
Limited Partner or otherwise complying with the laws of any jurisdiction that so
requires.

4


--------------------------------------------------------------------------------




Section 2.3                                      Principal Office; Registered
Office


(A)                                  THE PRINCIPAL OFFICE OF THE PARTNERSHIP
SHALL BE 5002 BUCKEYE ROAD, P.O. BOX 368, EMMAUS, PENNSYLVANIA 18049, OR SUCH
OTHER PLACE AS THE GENERAL PARTNER MAY FROM TIME TO TIME DESIGNATE.  THE
PARTNERSHIP MAY MAINTAIN OFFICES AT SUCH OTHER PLACES AS THE GENERAL PARTNER
DEEMS ADVISABLE.


(B)                                 THE ADDRESS OF THE PARTNERSHIP’S REGISTERED
OFFICE IN THE STATE OF DELAWARE SHALL BE THE CORPORATION TRUST CENTER, 1209
ORANGE STREET, IN THE CITY OF WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE 19801,
AND THE NAME OF THE PARTNERSHIP’S REGISTERED AGENT FOR SERVICE OF PROCESS AT
SUCH ADDRESS SHALL BE THE CORPORATION TRUST COMPANY.

Section 2.4                                      Term

The Partnership shall continue in existence until the close of Partnership
business on December 31, 2086 or until the earlier termination of the
Partnership in accordance with the provisions of Article XII.

Section 2.5                                      Organizational Certificate

An Amended and Restated Certificate of Limited Partnership of the Partnership
has been filed with the Secretary of State of the State of Delaware as required
by the Delaware Act.  The General Partner shall cause to be filed such other
certificates or documents as may be required for the formation, operation and
qualification of a limited partnership in Delaware and any other state in which
the Partnership may elect to do business.  The General Partner shall thereafter
file any necessary amendments to the Certificate of Limited Partnership and such
other certificates and documents and do all things requisite to the maintenance
of the Partnership as a limited partnership (or as a partnership in which the
Limited Partner has limited liability) under the laws of Delaware and any other
state in which the Partnership may elect to do business.

Section 2.6                                      Partnership Interests

Effective as of the date hereof, the Limited Partner has a 99% Partnership
Interest and the General Partner has a 1% Partnership Interest.

ARTICLE III

PURPOSE

The purpose and business of the Partnership shall be to engage in any lawful
activity for which limited partnerships may be organized under the Delaware Act.

5


--------------------------------------------------------------------------------




ARTICLE IV

CAPITAL CONTRIBUTIONS

Section 4.1                                      Capital Contributions


(A)                                  PRIOR TO THE DATE HEREOF, THE ORIGINAL
LIMITED PARTNER CONTRIBUTED TO THE PARTNERSHIP CERTAIN ASSETS AND THE
PARTNERSHIP ASSUMED CERTAIN LIABILITIES PURSUANT TO THE CONVEYANCE AGREEMENT,
AND THE GENERAL PARTNER CONTRIBUTED TO THE PARTNERSHIP AN AMOUNT EQUAL TO 1/99TH
OF THE NET AGREED VALUE OF THE CAPITAL CONTRIBUTION THEN BEING MADE BY THE
ORIGINAL LIMITED PARTNER.


(B)                                 WHENEVER THE LIMITED PARTNER MAKES A CAPITAL
CONTRIBUTION, THE GENERAL PARTNER MAY CONTRIBUTE TO THE PARTNERSHIP CONTRIBUTED
PROPERTY SUCH THAT THE NET AGREED VALUE OF THE CAPITAL CONTRIBUTION THEN BEING
MADE BY THE GENERAL PARTNER IS EQUAL TO THE PRODUCT OBTAINED BY MULTIPLYING (I)
THE QUOTIENT DETERMINED BY DIVIDING (A) THE GENERAL PARTNER’S PERCENTAGE
INTEREST BY (B) THE REMAINDER OF 100% LESS THE GENERAL PARTNER’S PERCENTAGE
INTEREST TIMES (II) THE NET AGREED VALUE OF THE CAPITAL CONTRIBUTION THEN BEING
MADE BY THE LIMITED PARTNER.  THE GENERAL PARTNER SHALL NOT BE OBLIGATED TO MAKE
ANY ADDITIONAL CAPITAL CONTRIBUTIONS TO THE PARTNERSHIP.

Section 4.2                                      No Preemptive Rights

No Partner shall have any preemptive, preferential or other right with respect
to the issuance or sale of securities that may be issued or sold by the
Partnership.

Section 4.3                                      No Interest

No interest shall be paid by the Partnership on Capital Contributions.

Section 4.4                                      Loans from Partners

Loans or other advances by a Partner to or for the account of the Partnership
shall not be considered Capital Contributions.

Section 4.5                                      No Withdrawal

No Partner shall be entitled to withdraw any part of its Capital Contributions
or to receive any distributions from the Partnership except as provided herein.

ARTICLE V

DISTRIBUTIONS

Section 5.1                                      Distributions


(A)                                  FROM TIME TO TIME, NOT LESS OFTEN THAN
QUARTERLY, THE GENERAL PARTNER SHALL REVIEW THE PARTNERSHIP’S ACCOUNTS TO
DETERMINE WHETHER DISTRIBUTIONS ARE APPROPRIATE.  THE GENERAL PARTNER MAY MAKE
SUCH CASH DISTRIBUTIONS AS IT, IN ITS SOLE DISCRETION, MAY DETERMINE, WITHOUT

6


--------------------------------------------------------------------------------





BEING LIMITED TO CURRENT OR ACCUMULATED INCOME OR GAINS, FROM ANY PARTNERSHIP
FUNDS, INCLUDING, WITHOUT LIMITATION, PARTNERSHIP REVENUES, CAPITAL
CONTRIBUTIONS OR BORROWED FUNDS.  IN ITS SOLE DISCRETION, THE GENERAL PARTNER
MAY ALSO DISTRIBUTE TO THE PARTNERS OTHER PARTNERSHIP PROPERTY OR SECURITIES OF
THE PARTNERSHIP OR OTHER ENTITIES.

All distributions shall be made concurrently to both Partners in accordance with
their respective Percentage Interests.


(B)                                 AMOUNTS PAID PURSUANT TO SECTION 7.4 OR THE
MANAGEMENT AGREEMENT SHALL NOT BE DEEMED TO BE DISTRIBUTIONS FOR PURPOSES OF
THIS AGREEMENT.

ARTICLE VI

INCOME TAX MATTERS

Section 6.1                                      Tax Allocations

For federal income tax purposes, each item of income, gain, loss, deduction and
credit of the Partnership shall be in accordance with their respective
Percentage Interests.

Section 6.2                                      Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, losses, deductions, credits and other
items necessary for federal and state income tax purposes and shall use all
reasonable efforts to furnish to the Limited Partner within 90 days after the
close of the taxable year the tax information reasonably required for federal
and state income tax reporting purposes.  The classification, realization and
recognition of income, gains, losses, deductions, credits and other items shall
be on the accrual method of accounting for federal income tax purposes, unless
the General Partner shall determine otherwise in its sole discretion.

Section 6.3                                      Tax Elections

Except as otherwise provided herein, the General Partner shall, in its sole
discretion, determine whether to make any available election.

Section 6.4                                      Tax Controversies

Subject to the provisions hereof, the General Partner is designated as the Tax
Matters Partner (as defined in Section 6231 of the Code) and is authorized and
required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith.  The Limited Partner agrees to cooperate with the General Partner and
to do or refrain from doing any and all things reasonably required by the
General Partner to conduct such proceedings.

7


--------------------------------------------------------------------------------




ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS; INDEMNIFICATION

Section 7.1                                      Powers of General Partner

Except as otherwise expressly provided in this Agreement, all powers to control
and manage the business and affairs of the Partnership shall be exclusively
vested in the General Partner, and the Limited Partner shall not have any power
to control or manage the business and affairs of the Partnership.

In addition to the powers now or hereafter granted a general partner of a
limited partnership under applicable law or which are granted to the General
Partner under any other provisions of this Agreement, the General Partner is
hereby authorized and empowered, in the name of and on behalf of the
Partnership, to do and perform any and all acts and things which it deems
appropriate or necessary in the conduct of the business and affairs of the
Partnership, including, without limitation, the following:


(A)                                  TO LEND OR BORROW MONEY, TO ASSUME,
GUARANTEE OR OTHERWISE BECOME LIABLE FOR INDEBTEDNESS AND OTHER LIABILITIES AND
TO ISSUE EVIDENCES OF INDEBTEDNESS;


(B)                                 TO BUY, LEASE (AS LESSOR OR LESSEE), SELL,
MORTGAGE, ENCUMBER OR OTHERWISE ACQUIRE OR DISPOSE OF ANY OR ALL OF THE ASSETS
OF THE PARTNERSHIP (SUBJECT TO THE PROVISIONS OF ARTICLE XIV);


(C)                                  TO OWN, USE AND INVEST THE ASSETS OF THE
PARTNERSHIP;


(D)                                 TO PURCHASE OR SELL PRODUCTS, SERVICES AND
SUPPLIES;


(E)                                  TO MAKE TAX, REGULATORY AND OTHER FILINGS,
AND TO RENDER PERIODIC AND OTHER REPORTS TO GOVERNMENTAL AGENCIES OR BODIES
HAVING JURISDICTION OVER THE ASSETS OR BUSINESS OF THE PARTNERSHIP;


(F)                                    TO OPEN, MAINTAIN AND CLOSE BANK ACCOUNTS
AND TO DRAW CHECKS AND OTHER ORDERS FOR THE PAYMENT OF MONEY;


(G)                                 TO NEGOTIATE, EXECUTE AND PERFORM ANY
CONTRACTS, CONVEYANCES OR OTHER INSTRUMENTS;


(H)                                 TO DISTRIBUTE PARTNERSHIP CASH;


(I)                                     TO UTILIZE THE SERVICES OF OFFICERS AND
EMPLOYEES OF THE GENERAL PARTNER OR OF ANY OTHER PERSONS AND TO SELECT AND
DISMISS EMPLOYEES (IF ANY) AND OUTSIDE ATTORNEYS, ACCOUNTANTS, CONSULTANTS AND
CONTRACTORS;


(J)                                     TO MAINTAIN INSURANCE FOR THE BENEFIT OF
THE PARTNERSHIP AND THE PARTNERS;


(K)                                  TO FORM, PARTICIPATE IN OR CONTRIBUTE OR
LOAN CASH OR PROPERTY TO LIMITED OR GENERAL PARTNERSHIPS, JOINT VENTURES,
LIMITED LIABILITY COMPANIES, CORPORATIONS OR SIMILAR ARRANGEMENTS;

8


--------------------------------------------------------------------------------





(L)                                     TO EXPAND THE BUSINESS ACTIVITIES IN
WHICH THE PARTNERSHIP IS ENGAGED OR ENGAGE IN NEW BUSINESS ACTIVITIES BY
ACQUISITION OR INTERNAL DEVELOPMENT; AND


(M)                               TO CONDUCT LITIGATION AND INCUR LEGAL EXPENSES
AND OTHERWISE DEAL WITH OR SETTLE CLAIMS OR DISPUTES;

in each case at such times and upon such terms and conditions as the General
Partner deems appropriate or necessary, and subject to any express restrictions
contained elsewhere in this Agreement.

Section 7.2                                      Duties of General Partner

The General Partner shall manage the business and affairs of the Partnership in
the manner the General Partner deems appropriate or necessary.  Without limiting
the generality of the foregoing, the General Partner’s duties shall include the
following:


(A)                                  TO TAKE POSSESSION OF THE ASSETS OF THE
PARTNERSHIP;


(B)                                 TO STAFF AND OPERATE THE BUSINESS OF THE
PARTNERSHIP WITH THE OFFICERS AND EMPLOYEES OF THE GENERAL PARTNER OR OF OTHER
PERSONS;


(C)                                  TO RENDER OR CAUSE TO BE RENDERED
ENGINEERING, ENVIRONMENTAL AND OTHER TECHNICAL SERVICES AND PERFORM OR CAUSE TO
BE PERFORMED FINANCIAL, ACCOUNTING, LOGISTICAL AND OTHER ADMINISTRATIVE
FUNCTIONS FOR THE PARTNERSHIP;


(D)                                 TO RENDER SUCH REPORTS AND MAKE SUCH
PERIODIC AND OTHER FILINGS AS MAY BE REQUIRED UNDER APPLICABLE FEDERAL, STATE
AND LOCAL LAWS, RULES AND REGULATIONS;


(E)                                  TO PROVIDE OR CAUSE TO BE PROVIDED
PURCHASING, PROCUREMENT, REPAIR, AND OTHER SERVICES FOR THE PARTNERSHIP; AND


(F)                                    TO CONDUCT THE BUSINESS AND AFFAIRS OF
THE PARTNERSHIP IN ACCORDANCE WITH THIS AGREEMENT AND ALL APPLICABLE LAWS, RULES
AND REGULATIONS;

in each case in such a manner as the General Partner deems appropriate or
necessary.

Section 7.3                                      Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially.  The Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such
dealing.  In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General

9


--------------------------------------------------------------------------------




Partner or its representatives.  Each and every certificate, document or other
instrument executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

Section 7.4                                      Compensation and Reimbursement
of the General Partner


(A)                                  EXCEPT AS PROVIDED IN THIS SECTION 7.4 OR
ELSEWHERE IN THIS AGREEMENT, THE MANAGEMENT AGREEMENT OR ANY OTHER AGREEMENT
CONTEMPLATED OR PERMITTED HEREBY, THE GENERAL PARTNER SHALL NOT BE COMPENSATED
FOR ITS SERVICES AS GENERAL PARTNER TO THE PARTNERSHIP.


(B)                                 THE GENERAL PARTNER SHALL BE PROMPTLY
REIMBURSED FOR ALL DESIGNATED EXPENSES, IN ADDITION TO ANY REIMBURSEMENT AS A
RESULT OF INDEMNIFICATION IN ACCORDANCE WITH SECTION 7.10 HEREOF OR SECTION 3.02
OF THE MANAGEMENT AGREEMENT.  THE GENERAL PARTNER SHALL DETERMINE SUCH
DESIGNATED EXPENSES IN ANY REASONABLE MANNER DETERMINED BY IT.


(C)                                  THE GENERAL PARTNER MAY PROPOSE AND ADOPT
FRINGE BENEFIT PLANS, INCLUDING, WITHOUT LIMITATION, PLANS COMPARABLE TO THOSE
THAT COVERED EMPLOYEES EMPLOYED BY THE PREDECESSOR TO THE PARTNERSHIP AND PLANS
INVOLVING THE ISSUANCE OF DIRECT OR INDIRECT EQUITY INTERESTS IN THE
PARTNERSHIP, FOR THE BENEFIT OF EMPLOYEES OF THE PARTNERS, THE PARTNERSHIP OR
ANY OF THEIR RESPECTIVE AFFILIATES, IN RESPECT OF SERVICES PERFORMED, OR
OBLIGATED TO BE PERFORMED, DIRECTLY OR INDIRECTLY, FOR THE BENEFIT OF THE
PARTNERSHIP.

Section 7.5                                      Certain Undertakings Relating
to the Separateness of the Partnership


(A)                                  THE PARTNERSHIP SHALL CONDUCT ITS BUSINESS
AND OPERATIONS SEPARATE AND APART FROM THOSE OF ANY OTHER PERSON (INCLUDING
HOLDCO), EXCEPT THE GENERAL PARTNER, MAINLINE GP, INC., THE MLP GENERAL PARTNER
AND THE PARTNERSHIP GROUP, IN ACCORDANCE WITH THIS SECTION 7.5.


(B)                                 THE PARTNERSHIP SHALL MAINTAIN (I) ITS BOOKS
AND RECORDS, (II) ITS ACCOUNTS, AND (III) ITS FINANCIAL STATEMENTS, SEPARATE
FROM THOSE OF ANY OTHER PERSON, EXCEPT THE PARTNERSHIP GROUP.


(C)                                  THE PARTNERSHIP SHALL NOT COMMINGLE OR POOL
ITS ASSETS WITH THOSE OF ANY OTHER PERSON, EXCEPT THE PARTNERSHIP GROUP, AND
SHALL MAINTAIN ITS ASSETS IN A MANNER THAT IS NOT COSTLY OR DIFFICULT TO
SEGREGATE, ASCERTAIN OR OTHERWISE IDENTIFY AS SEPARATE FROM THOSE OF ANY OTHER
PERSON.  THE FUNDS OF THE PARTNERSHIP SHALL BE DEPOSITED IN SUCH ACCOUNT OR
ACCOUNTS AS SHALL BE DESIGNATED BY THE GENERAL PARTNER, AND SHALL NOT BE
COMMINGLED WITH THE FUNDS OF THE GENERAL PARTNER OR ANY OF ITS AFFILIATES.  ALL
WITHDRAWALS FROM OR CHARGES AGAINST SUCH ACCOUNTS SHALL BE MADE BY THE GENERAL
PARTNER OR BY ITS AGENTS ON BEHALF OF THE PARTNERSHIP.  FUNDS OF THE PARTNERSHIP
MAY BE INVESTED AS DETERMINED BY THE GENERAL PARTNER.


(D)                                 THE PARTNERSHIP SHALL (I) CONDUCT ITS
BUSINESS IN ITS OWN NAME OR IN THE NAMES OF ITS SUBSIDIARIES, (II) USE SEPARATE
STATIONERY, INVOICES, AND CHECKS, (III) CORRECT ANY KNOWN

10


--------------------------------------------------------------------------------



MISUNDERSTANDING REGARDING ITS SEPARATE IDENTITY, AND (IV) GENERALLY HOLD ITSELF
OUT AS AN ENTITY SEPARATE FROM ANY OTHER PERSON.


(E)                                  THE PARTNERSHIP (I) SHALL PAY ITS OWN
LIABILITIES FROM ITS OWN FUNDS, (II) SHALL MAINTAIN ADEQUATE CAPITAL IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS, (III) SHALL NOT GUARANTEE OR BECOME
OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON, EXCEPT GROUP MEMBERS AND EXCEPT FOR
THE PARTNERSHIP’S OBLIGATIONS UNDER THE SERVICES AGREEMENT, (IV) SHALL NOT HOLD
OUT ITS CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATIONS OF ANY OTHER
PERSON, EXCEPT GROUP MEMBERS, MAINLINE GP, INC., THE MLP GENERAL PARTNER AND
EXCEPT FOR THE PARTNERSHIP’S OBLIGATIONS UNDER THE SERVICES AGREEMENT, (V) SHALL
NOT ACQUIRE OBLIGATIONS OR DEBT SECURITIES OF HOLDCO AND (VI) SHALL NOT PLEDGE
ITS ASSETS TO SECURE THE OBLIGATIONS OF ANY OTHER PERSON OR MAKE LOANS OR
ADVANCES TO ANY PERSON, EXCEPT GROUP MEMBERS OR THE GENERAL PARTNER PURSUANT TO
SECTION 7.6(J); PROVIDED THAT THE PARTNERSHIP MAY ENGAGE IN ANY TRANSACTION
DESCRIBED IN CLAUSES (III)-(VI) OF THIS SECTION 7.5(E) IF SPECIAL APPROVAL HAS
BEEN OBTAINED FOR SUCH TRANSACTION AND EITHER (A) THE AUDIT COMMITTEE OF THE
BOARD OF DIRECTORS OF THE MLP GENERAL PARTNER HAS DETERMINED, OR HAS OBTAINED
REASONABLE WRITTEN ASSURANCE FROM A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT
PUBLIC ACCOUNTANTS OR A NATIONALLY RECOGNIZED INVESTMENT BANKING OR VALUATION
FIRM, THAT THE BORROWER OR RECIPIENT OF THE CREDIT EXTENSION IS NOT THEN
INSOLVENT AND WILL NOT BE RENDERED INSOLVENT AS A RESULT OF SUCH TRANSACTION OR
(B) IN THE CASE OF TRANSACTIONS DESCRIBED IN CLAUSE (V), SUCH TRANSACTION IS
COMPLETED THROUGH A PUBLIC AUCTION OR A NATIONAL SECURITIES EXCHANGE.


(F)                                    THE PARTNERSHIP SHALL (I) OBSERVE ALL
PARTNERSHIP FORMALITIES AND OTHER FORMALITIES REQUIRED BY ITS ORGANIZATIONAL
DOCUMENTS, THE LAWS OF THE JURISDICTION OF ITS FORMATION, OR OTHER LAWS, RULES,
REGULATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES EXERCISING JURISDICTION OVER
IT, (II) ENGAGE IN TRANSACTIONS WITH HOLDCO IN CONFORMITY WITH THE REQUIREMENTS
OF THIS SECTION, AND (III) SUBJECT TO THE TERMS OF THE EXCHANGE AGREEMENT,
PROMPTLY PAY, FROM ITS OWN FUNDS, AND ON A CURRENT BASIS, ITS ALLOCABLE SHARE OF
GENERAL AND ADMINISTRATIVE EXPENSES, CAPITAL EXPENDITURES, AND COSTS FOR SHARED
SERVICES PERFORMED BY HOLDCO.  EACH MATERIAL CONTRACT BETWEEN THE PARTNERSHIP OR
ANOTHER GROUP MEMBER, ON THE ONE HAND, AND HOLDCO, ON THE OTHER HAND, SHALL BE
IN WRITING.


(G)                                 FAILURE BY THE PARTNERSHIP TO COMPLY WITH
ANY OF THE OBLIGATIONS SET FORTH ABOVE SHALL NOT AFFECT THE STATUS OF THE
PARTNERSHIP AS A LEGAL ENTITY, WITH ITS SEPARATE ASSETS AND SEPARATE
LIABILITIES.


SECTION 7.6                                      OUTSIDE ACTIVITIES; CONTRACTS
WITH AFFILIATES; LOANS TO OR FROM AFFILIATES


(A)                                  THE GENERAL PARTNER SHALL NOT HAVE ANY
BUSINESS INTERESTS OR ENGAGE IN ANY BUSINESS ACTIVITIES EXCEPT FOR THOSE
RELATING TO THE PARTNERSHIP.


(B)                                 ANY AFFILIATE OF THE GENERAL PARTNER AND ANY
DIRECTOR, OFFICER, MANAGER, MEMBER, PARTNER OR EMPLOYEE OF THE GENERAL PARTNER
OR ANY OF ITS AFFILIATES SHALL BE ENTITLED TO AND MAY HAVE BUSINESS INTERESTS
AND ENGAGE IN BUSINESS ACTIVITIES IN ADDITION TO THOSE RELATING TO THE
PARTNERSHIP, INCLUDING BUSINESS INTERESTS AND ACTIVITIES IN DIRECT COMPETITION
WITH THE PARTNERSHIP, FOR THEIR OWN ACCOUNT AND FOR THE ACCOUNT OF OTHERS,
WITHOUT HAVING OR INCURRING ANY OBLIGATION TO OFFER ANY INTEREST IN SUCH
BUSINESSES OR ACTIVITIES TO THE PARTNERSHIP OR EITHER PARTNER.  NEITHER THE

11


--------------------------------------------------------------------------------





PARTNERSHIP NOR EITHER OF THE PARTNERS SHALL HAVE ANY RIGHTS BY VIRTUE OF THIS
AGREEMENT OR THE PARTNERSHIP RELATIONSHIP GOVERNED HEREBY IN ANY SUCH BUSINESS
INTERESTS.


(C)                                  THE LIMITED PARTNER HEREBY APPROVES,
RATIFIES AND CONFIRMS THE EXECUTION, DELIVERY AND PERFORMANCE OF THE CONVEYANCE
AGREEMENT AND THE MANAGEMENT AGREEMENT AND AGREES THAT THE GENERAL PARTNER IS
AUTHORIZED TO EXECUTE, DELIVER AND PERFORM THE OTHER AGREEMENTS, ACTS,
TRANSACTIONS AND MATTERS CONTEMPLATED HEREBY ON BEHALF OF THE PARTNERSHIP
WITHOUT ANY FURTHER APPROVAL OR VOTE OF THE LIMITED PARTNER, NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT.


(D)                                 SUBJECT TO THE PROVISIONS OF SECTION 7.4(A),
THE GENERAL PARTNER AND ITS AFFILIATES MAY ENTER INTO CONTRACTS WITH, OR RENDER
SERVICES TO, THE PARTNERSHIP, PROVIDED THAT SUCH CONTRACTS OR SERVICES ARE ON
TERMS THAT ARE FAIR AND REASONABLE TO THE PARTNERSHIP.  THE CONTRACTS AND
SERVICES APPROVED, RATIFIED OR CONFIRMED PURSUANT TO SECTION 7.6(C) SHALL BE
DEEMED TO SATISFY THE TERMS OF THIS SECTION 7.6(D).


(E)                                  NEITHER THE GENERAL PARTNER NOR ANY OF ITS
AFFILIATES SHALL SELL, TRANSFER OR CONVEY PROPERTY TO, OR PURCHASE PROPERTY
FROM, THE PARTNERSHIP, DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO TRANSACTIONS
THAT ARE FAIR AND REASONABLE TO THE PARTNERSHIP.  THE CONVEYANCE OF PROPERTY
PURSUANT TO THE CONVEYANCE AGREEMENT SHALL BE DEEMED TO SATISFY THE TERMS OF
THIS SECTION 7.6(E).


(F)                                    THE GENERAL PARTNER OR ITS AFFILIATES
MAY, BUT SHALL BE UNDER NO OBLIGATION TO, LEND TO ANY GROUP MEMBER, UPON THE
WRITTEN REQUEST OF ANY GROUP MEMBER TO THE GENERAL PARTNER OR ANY OF ITS
AFFILIATES, FUNDS NEEDED OR DESIRED BY THE GROUP MEMBER FOR SUCH PERIODS OF TIME
AND IN SUCH AMOUNTS AS THE AUDIT COMMITTEE OF THE MLP GENERAL PARTNER MAY
DETERMINE; PROVIDED, HOWEVER, THAT IN ANY SUCH CASE THE LENDING PARTY MAY NOT
(I) CHARGE THE BORROWING PARTY INTEREST AT A RATE GREATER THAN THE RATE THAT
WOULD BE CHARGED THE BORROWING PARTY OR (II) IMPOSE TERMS LESS FAVORABLE TO THE
BORROWING PARTY THAN WOULD BE CHARGED OR IMPOSED ON THE BORROWING PARTY BY
UNRELATED LENDERS ON COMPARABLE LOANS MADE ON AN ARM’S-LENGTH BASIS (WITHOUT
REFERENCE TO THE LENDING PARTY’S FINANCIAL ABILITIES OR GUARANTEES).  THE
BORROWING PARTY SHALL REIMBURSE THE LENDING PARTY FOR ANY COSTS (OTHER THAN ANY
ADDITIONAL INTEREST COSTS) INCURRED BY THE LENDING PARTY IN CONNECTION WITH THE
BORROWING OF SUCH FUNDS.  NO GROUP MEMBER MAY LEND FUNDS TO HOLDCO.


(G)                                 THE PARTNERSHIP MAY LEND OR CONTRIBUTE TO
ANY GROUP MEMBER, AND ANY GROUP MEMBER MAY BORROW FROM THE PARTNERSHIP, FUNDS ON
TERMS AND CONDITIONS ESTABLISHED IN THE SOLE DISCRETION OF THE GENERAL PARTNER;
PROVIDED, HOWEVER, THAT THE PARTNERSHIP MAY NOT CHARGE THE GROUP MEMBER INTEREST
AT A RATE LESS THAN THE RATE THAT WOULD BE CHARGED TO THE GROUP MEMBER (WITHOUT
REFERENCE TO THE GENERAL PARTNER’S FINANCIAL ABILITIES OR GUARANTEES) BY
UNRELATED LENDERS ON COMPARABLE LOANS.  THE FOREGOING AUTHORITY SHALL BE
EXERCISED BY THE GENERAL PARTNER IN ITS SOLE DISCRETION AND SHALL NOT CREATE ANY
RIGHT OR BENEFIT IN FAVOR OF ANY GROUP MEMBER OR ANY OTHER PERSON.


(H)                                 THE GENERAL PARTNER MAY ITSELF, OR MAY ENTER
INTO AN AGREEMENT WITH ANY OF ITS AFFILIATES TO, RENDER SERVICES TO A GROUP
MEMBER OR TO THE GENERAL PARTNER IN THE DISCHARGE OF ITS DUTIES AS GENERAL
PARTNER OF THE PARTNERSHIP.  ANY SERVICES RENDERED TO A GROUP MEMBER BY THE
GENERAL PARTNER OR ANY OF ITS AFFILIATES SHALL BE ON TERMS THAT ARE FAIR AND
REASONABLE TO THE PARTNERSHIP; PROVIDED, HOWEVER, THAT THE REQUIREMENTS OF THIS
SECTION 7.6(H) SHALL BE DEEMED

12


--------------------------------------------------------------------------------





SATISFIED AS TO (I) ANY TRANSACTION APPROVED BY SPECIAL APPROVAL, OR (II) ANY
TRANSACTION, THE TERMS OF WHICH ARE OBJECTIVELY DEMONSTRABLE TO BE NO LESS
FAVORABLE TO THE PARTNERSHIP GROUP THAN THOSE GENERALLY BEING PROVIDED TO OR
AVAILABLE FROM UNRELATED THIRD PARTIES.  THE PROVISIONS OF SECTION 7.4 SHALL
APPLY TO THE RENDERING OF SERVICES DESCRIBED IN THIS SECTION 7.6(H).


(I)                                     THE GENERAL PARTNER AND ITS AFFILIATES
WILL HAVE NO OBLIGATION TO PERMIT ANY GROUP MEMBER TO USE ANY FACILITIES OR
ASSETS OF THE GENERAL PARTNER AND ITS AFFILIATES, EXCEPT AS MAY BE PROVIDED IN
WRITTEN CONTRACTS ENTERED INTO FROM TIME TO TIME SPECIFICALLY DEALING WITH SUCH
USE, NOR SHALL THERE BE ANY OBLIGATION ON THE PART OF THE GENERAL PARTNER OR ITS
AFFILIATES TO ENTER INTO SUCH CONTRACTS.


(J)                                     SUBJECT TO THE PROVISIONS OF SECTION
7.5(E), THE PARTNERSHIP MAY LEND FUNDS TO THE GENERAL PARTNER OR ANY OF ITS
AFFILIATES FOR SUCH PERIODS OF TIME AND IN SUCH AMOUNTS AS THE AUDIT COMMITTEE
OF THE MLP GENERAL PARTNER MAY DETERMINE; PROVIDED, HOWEVER, THAT THE
PARTNERSHIP MAY NOT LEND FUNDS TO THE GENERAL PARTNER OR AN AFFILIATE UNLESS
SUCH FUNDS CONSIST OF FUNDS AVAILABLE AFTER PROVISION FOR WORKING CAPITAL AND
SUCH RESERVES AS THE GENERAL PARTNER DEEMS APPROPRIATE AND SUCH LOAN SHALL BEAR
INTEREST AT THE RATE (INCLUDING POINTS OR OTHER FINANCING CHARGES OR FEES) THAT
THE GENERAL PARTNER WOULD BE CHARGED BY UNRELATED LENDERS ON COMPARABLE LOANS.


SECTION 7.7                                      TAX BASIS AND VALUE
DETERMINATIONS

To the extent that the General Partner is required pursuant to the provisions of
this Agreement to establish fair market values or allocate amounts realized, tax
basis, Agreed Values or Net Agreed Values, the General Partner shall establish
such values and make such allocations in a manner that is reasonable and fair to
the Limited Partner, taking into account all applicable laws, governmental
regulations, rulings and decisions.  The General Partner may, in its sole
discretion, modify or revise such allocations in order to comply with such laws,
governmental regulations, rulings or decisions or to the extent it otherwise
deems such modification or revision appropriate or necessary.  The General
Partner is authorized, to the extent deemed by it to be appropriate or
necessary, to utilize the services of an independent appraiser in establishing
such values or allocations and the General Partner shall in such cases be
entitled to rely on the values or allocations established by such independent
appraiser.


SECTION 7.8                                      RESOLUTION OF CONFLICTS OF
INTEREST; STANDARD OF CARE


(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE MANAGEMENT AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREBY,
(I) WHENEVER A CONFLICT OF INTEREST EXISTS OR ARISES BETWEEN THE GENERAL PARTNER
OR ANY OF ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNERSHIP OR THE LIMITED
PARTNER, ON THE OTHER HAND, OR (II) WHENEVER THIS AGREEMENT, THE MANAGEMENT
AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREBY PROVIDES THAT THE GENERAL
PARTNER OR ANY OF ITS AFFILIATES SHALL ACT IN A MANNER WHICH IS, OR PROVIDE
TERMS WHICH ARE, FAIR AND/OR REASONABLE TO THE PARTNERSHIP OR THE LIMITED
PARTNER, THE GENERAL PARTNER OR SUCH AFFILIATE SHALL RESOLVE SUCH CONFLICT OF
INTEREST, TAKE SUCH ACTION OR PROVIDE SUCH TERMS CONSIDERING, IN EACH CASE, THE
RELATIVE INTERESTS OF EACH PARTY TO SUCH CONFLICT, AGREEMENT, TRANSACTION OR
SITUATION AND THE BENEFITS AND BURDENS RELATING TO SUCH INTERESTS, ANY CUSTOMARY
OR ACCEPTED INDUSTRY PRACTICES, AND ANY APPLICABLE GENERALLY ACCEPTED ACCOUNTING
OR ENGINEERING PRACTICES OR PRINCIPLES, AND IN

13


--------------------------------------------------------------------------------





THE ABSENCE OF BAD FAITH BY THE GENERAL PARTNER OR SUCH AFFILIATE, THE
RESOLUTION, ACTION OR TERMS SO MADE, TAKEN OR PROVIDED BY THE GENERAL PARTNER OR
SUCH AFFILIATE SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT OR ANY OTHER
AGREEMENT CONTEMPLATED HEREBY OR A BREACH OF ANY STANDARD OF CARE OR DUTY
IMPOSED HEREBY OR UNDER THE DELAWARE ACT OR ANY OTHER APPLICABLE LAW, RULE OR
REGULATION.


(B)                                 WHENEVER THIS AGREEMENT, THE MANAGEMENT
AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREBY PROVIDES THAT THE GENERAL
PARTNER OR ANY OF ITS AFFILIATES IS PERMITTED OR REQUIRED TO MAKE A DECISION (I)
IN ITS “DISCRETION” OR UNDER A GRANT OF SIMILAR AUTHORITY OR LATITUDE, THE
GENERAL PARTNER OR SUCH AFFILIATE SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TO CONSIDER ONLY SUCH INTERESTS AND FACTORS AS IT DESIRES AND
SHALL HAVE NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST OF OR
FACTORS AFFECTING THE PARTNERSHIP OR THE LIMITED PARTNER, OR (II) IN ITS “GOOD
FAITH” OR UNDER ANOTHER EXPRESS STANDARD, THE GENERAL PARTNER OR SUCH AFFILIATE
SHALL ACT UNDER SUCH EXPRESS STANDARD AND, EXCEPT AS REQUIRED BY APPLICABLE LAW,
SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT STANDARDS IMPOSED BY THIS
AGREEMENT, ANY OTHER AGREEMENT CONTEMPLATED HEREBY OR APPLICABLE LAW.


SECTION 7.9                                      OTHER MATTERS CONCERNING THE
GENERAL PARTNER


(A)                                  THE GENERAL PARTNER MAY RELY AND SHALL BE
PROTECTED IN ACTING OR REFRAINING FROM ACTING UPON ANY CERTIFICATE, DOCUMENT OR
OTHER INSTRUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PARTY OR PARTIES.


(B)                                 THE GENERAL PARTNER MAY CONSULT WITH LEGAL
COUNSEL, ACCOUNTANTS, APPRAISERS, MANAGEMENT CONSULTANTS, INVESTMENT BANKERS,
AND OTHER CONSULTANTS AND ADVISORS SELECTED BY IT AND SHALL BE FULLY PROTECTED
IN RELYING ON ANY OPINION OR ADVICE OF ANY SUCH PERSON AS TO MATTERS WHICH THE
GENERAL PARTNER BELIEVES TO BE WITHIN SUCH PERSON’S PROFESSIONAL OR EXPERT
COMPETENCE IN CONNECTION WITH ANY ACTION TAKEN OR SUFFERED OR OMITTED BY THE
GENERAL PARTNER HEREUNDER IN GOOD FAITH AND IN ACCORDANCE WITH SUCH OPINION OR
ADVICE.


(C)                                  THE GENERAL PARTNER MAY EXERCISE ANY OF THE
POWERS GRANTED TO IT BY THIS AGREEMENT AND PERFORM ANY OF THE DUTIES IMPOSED
UPON IT HEREUNDER EITHER DIRECTLY OR BY OR THROUGH ITS AGENTS, AND THE GENERAL
PARTNER SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF
ANY SUCH AGENT APPOINTED BY THE GENERAL PARTNER IN GOOD FAITH.


SECTION 7.10                                LIMITED LIABILITY; INDEMNIFICATION


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, AND EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, NO
INDEMNITEE SHALL BE LIABLE TO THE PARTNERSHIP OR ANY PARTNER FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY SUCH INDEMNITEE IN ITS CAPACITY AS A PERSON OF
THE TYPE DESCRIBED IN THE DEFINITION OF THE TERM “INDEMNITEE”, PROVIDED THAT
SUCH INDEMNITEE ACTED IN GOOD FAITH AND SUCH ACTION OR OMISSION DOES NOT INVOLVE
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THE TERMINATION
OF ANY ACTION, SUIT OR PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION OR
UPON A PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE
A PRESUMPTION THAT AN INDEMNITEE DID NOT ACT IN GOOD FAITH OR THAT AN ACTION OR
OMISSION INVOLVES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

14


--------------------------------------------------------------------------------





(B)                                 THE PARTNERSHIP SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, INDEMNIFY EACH INDEMNITEE AGAINST EXPENSES
(INCLUDING LEGAL FEES AND EXPENSES), JUDGMENTS, FINES AND AMOUNTS PAID IN
SETTLEMENT, ACTUALLY AND REASONABLY INCURRED BY SUCH INDEMNITEE, IN CONNECTION
WITH ANY THREATENED, PENDING OR COMPLETED CLAIM, DEMAND, ACTION, SUIT OR
PROCEEDING TO WHICH SUCH INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE
MADE A PARTY, BY REASON OF (I) SUCH INDEMNITEE’S STATUS AS A GENERAL PARTNER,
ANY AFFILIATE OF THE GENERAL PARTNER, ANY PERSON WHO IS OR WAS A DIRECTOR,
OFFICER, MANAGER, MEMBER, EMPLOYEE OR AGENT OF THE GENERAL PARTNER OR ANY SUCH
AFFILIATE, OR ANY PERSON WHO IS OR WAS SERVING AT THE REQUEST OF THE GENERAL
PARTNER OR ANY SUCH AFFILIATE AS A DIRECTOR, OFFICER, MANAGER, MEMBER, PARTNER,
TRUSTEE, EMPLOYEE OR AGENT OF ANOTHER PERSON OR (II) ANY ACTION TAKEN OR OMITTED
TO BE TAKEN BY SUCH INDEMNITEE IN ANY CAPACITY REFERRED TO IN CLAUSE (I) OF THIS
SECTION 7.10(B), RELATING TO THIS AGREEMENT OR THE PROPERTY, BUSINESS, AFFAIRS
OR MANAGEMENT OF THE PARTNERSHIP (PROVIDED THE INDEMNITEE ACTED IN GOOD FAITH
AND THE ACT OR OMISSION WHICH IS THE BASIS OF SUCH ACTION, SUIT OR PROCEEDING
DOES NOT INVOLVE THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE).


(C)                                  EXPENSES (INCLUDING LEGAL FEES AND
EXPENSES) INCURRED IN DEFENDING ANY CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING
SUBJECT TO SECTION 7.10(B) SHALL BE PAID BY THE PARTNERSHIP IN ADVANCE OF THE
FINAL DISPOSITION OF SUCH CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING UPON RECEIPT
OF AN UNDERTAKING (WHICH NEED NOT BE SECURED) BY OR ON BEHALF OF THE INDEMNITEE
TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED, BY A COURT OF
COMPETENT JURISDICTION, THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY
THE PARTNERSHIP AS AUTHORIZED HEREUNDER.


(D)                                 THE INDEMNIFICATION PROVIDED BY SECTION
7.10(B) SHALL BE IN ADDITION TO ANY OTHER RIGHTS TO WHICH AN INDEMNITEE MAY BE
ENTITLED AND SHALL CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO SERVE IN A
CAPACITY FOR WHICH THE INDEMNITEE IS ENTITLED TO INDEMNIFICATION AND SHALL INURE
TO THE BENEFIT OF THE HEIRS, SUCCESSORS, ASSIGNS, ADMINISTRATORS AND PERSONAL
REPRESENTATIVES OF THE INDEMNITEE.


(E)                                  TO THE EXTENT COMMERCIALLY REASONABLE, THE
PARTNERSHIP SHALL PURCHASE AND MAINTAIN INSURANCE ON BEHALF OF THE INDEMNITEES
AGAINST ANY LIABILITY WHICH MAY BE ASSERTED AGAINST OR EXPENSE WHICH MAY BE
INCURRED BY AN INDEMNITEE IN CONNECTION WITH THE PARTNERSHIP’S ACTIVITIES,
WHETHER OR NOT THE PARTNERSHIP WOULD HAVE THE POWER TO INDEMNIFY AN INDEMNITEE
AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT.


(F)                                    AN INDEMNITEE SHALL NOT BE DENIED
INDEMNIFICATION IN WHOLE OR IN PART UNDER SECTION 7.10(B) BECAUSE THE INDEMNITEE
HAD AN INTEREST IN THE TRANSACTION WITH RESPECT TO WHICH THE INDEMNIFICATION
APPLIES IF THE TRANSACTION WAS OTHERWISE PERMITTED BY THE TERMS OF THIS
AGREEMENT.


(G)                                 THE PROVISIONS OF THIS SECTION 7.10 ARE FOR
THE BENEFIT OF THE INDEMNITEES AND THE HEIRS, SUCCESSORS, ASSIGNS,
ADMINISTRATORS AND PERSONAL REPRESENTATIVES OF THE INDEMNITEES AND SHALL NOT BE
DEEMED TO CREATE ANY RIGHTS FOR THE BENEFIT OF ANY OTHER PERSONS.

15


--------------------------------------------------------------------------------





ARTICLE VIII


RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNER


SECTION 8.1                                      LIMITATION OF LIABILITY

The Limited Partner shall have no liability under this Agreement (including,
without limitation, liability under Section 7.10) except as provided in Section
4.1.


SECTION 8.2                                      MANAGEMENT OF BUSINESS

The Limited Partner shall not take part in the operation, management or control
(within the meaning of the Delaware Act) of the Partnership’s business, transact
any business in the Partnership’s name or have the power to sign documents for
or otherwise bind the Partnership.


SECTION 8.3                                      OUTSIDE ACTIVITIES

The Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership.  Neither the Partnership nor the General Partner shall have any
rights by virtue of this Agreement or the Partnership relationship created
hereby in any business ventures of the Limited Partner.


SECTION 8.4                                      RETURN OF CAPITAL

The Limited Partner shall not be entitled to the withdrawal or return of its
Capital Contribution, except to the extent, if any, that distributions made
pursuant to this Agreement or upon termination of the Partnership may be
considered as such by law and then only to the extent provided for in this
Agreement.


ARTICLE IX


BOOKS, RECORDS, ACCOUNTING AND REPORTS


SECTION 9.1                                      BOOKS, RECORDS AND ACCOUNTING

The General Partner shall keep or cause to be kept books and records with
respect to the Partnership’s business, which books and records shall at all
times be kept at the principal office of the Partnership.  Any books and records
maintained by the Partnership in the regular course of its business, including
books of account and records of Partnership proceedings, may be kept on, or be
in the form of, punch cards, disks, magnetic tape, photographs, micrographics or
any other information storage device, provided that the records so kept are
convertible into clearly legible written form within a reasonable period of
time.  The books of the Partnership shall be maintained, for financial reporting
purposes, on the accrual basis, or on a cash basis adjusted periodically to an
accrual basis, as the General Partner shall determine in its sole discretion, in
accordance with generally accepted accounting principles and applicable law.

16


--------------------------------------------------------------------------------




Section 9.2                                      Fiscal Year

The fiscal year of the Partnership for financial reporting purposes shall be the
calendar year, unless the General Partner shall determine otherwise in its sole
discretion.


SECTION 9.3                                      REPORTS


(A)                                  AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, THE GENERAL PARTNER
SHALL DELIVER TO THE LIMITED PARTNER REPORTS CONTAINING FINANCIAL STATEMENTS OF
THE PARTNERSHIP FOR THE FISCAL YEAR, PRESENTED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, INCLUDING A BALANCE SHEET, STATEMENT OF INCOME,
STATEMENT OF PARTNERS’ CAPITAL AND STATEMENT OF CHANGES IN FINANCIAL POSITION,
SUCH STATEMENTS TO BE AUDITED BY A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT
PUBLIC ACCOUNTANTS SELECTED BY THE GENERAL PARTNER.


(B)                                 AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 45 DAYS AFTER THE CLOSE OF EACH CALENDAR QUARTER, EXCEPT THE LAST
CALENDAR QUARTER OF EACH FISCAL YEAR, THE GENERAL PARTNER SHALL DELIVER TO THE
LIMITED PARTNER A QUARTERLY REPORT FOR THE CALENDAR QUARTER CONTAINING SUCH
FINANCIAL AND OTHER INFORMATION AS THE GENERAL PARTNER DEEMS APPROPRIATE.


ARTICLE X


TRANSFER OF PARTNERSHIP INTERESTS; SUCCESSOR PARTNERS


SECTION 10.1                                TRANSFER OF PARTNERSHIP INTERESTS

Neither Partner may transfer any of its Partnership Interest unless (a) all of
its Partnership Interest is being transferred and the transferee assumes all of
the rights and obligations of such Partner hereunder, (b) the transfer is to an
Affiliate of such Partner or is in connection with a Partner’s merger or
consolidation with, or a transfer of all or substantially all of a Partner’s
assets to, another Person, or the transfer is approved by the other Partner, and
(c) the Partnership receives an Opinion of Counsel that such transfer would not
result in the loss of limited liability of the Limited Partner or cause the
Partnership to be treated as an association taxable as a corporation for federal
income tax purposes.


SECTION 10.2                                SUCCESSOR PARTNERS

Any Person becoming a successor General Partner pursuant to Section 11.1 or the
proviso to Section 12.1 or the transferee of the entire Partnership Interest of
a Partner pursuant to Section 10.1 shall be admitted to the Partnership as a
successor Partner, effective as of the date an amendment or restatement of the
Certificate of Limited Partnership is filed with the Secretary of State of the
State of Delaware effecting such substitution; provided, however, that no such
successor shall be so admitted until it has agreed in writing to assume the
former Partner’s obligations hereunder.  This Agreement and the Certificate of
Limited Partnership shall be amended as appropriate to reflect the termination
of the former Partner and the admission of the successor Partner.

17


--------------------------------------------------------------------------------



ARTICLE XI


WITHDRAWAL OR REMOVAL OF THE GENERAL PARTNER


SECTION 11.1                                WITHDRAWAL OR REMOVAL OF THE GENERAL
PARTNER


(A)           SUBJECT TO REGULATORY APPROVAL, UPON THE WITHDRAWAL OF THE MLP
GENERAL PARTNER FROM THE LIMITED PARTNER, THE GENERAL PARTNER SHALL WITHDRAW
FROM THE PARTNERSHIP, EFFECTIVE AS OF THE DATE ON WHICH THE MLP GENERAL
PARTNER’S WITHDRAWAL IS EFFECTIVE.  IF A SUCCESSOR MLP GENERAL PARTNER IS
APPROVED AS PERMITTED BY SECTION 13.1(A) OF THE MLP AGREEMENT, THE PERSON SO
APPROVED (OR ITS DESIGNATED AFFILIATE) SHALL BECOME THE SUCCESSOR GENERAL
PARTNER.  IF NO SUCCESSOR MLP GENERAL PARTNER IS APPROVED, THE PARTNERSHIP SHALL
BE DISSOLVED PURSUANT TO SECTION 12.1.


(B)           THE REMOVAL OF THE MLP GENERAL PARTNER FROM THE LIMITED PARTNER
SHALL ALSO CONSTITUTE THE REMOVAL OF THE GENERAL PARTNER FROM THE PARTNERSHIP,
EFFECTIVE AS OF THE DATE ON WHICH THE MLP GENERAL PARTNER’S REMOVAL IS
EFFECTIVE.  THE PERSON APPROVED AS SUCCESSOR MLP GENERAL PARTNER (OR ITS
DESIGNATED AFFILIATE) SHALL BECOME THE SUCCESSOR GENERAL PARTNER.


SECTION 11.2                                SALE OF FORMER GENERAL PARTNER’S
INTEREST

If any Person becomes a successor General Partner pursuant to Sections 11.1 or
12.2 or the proviso to Section 12.1, such successor shall purchase from the
former General Partner, and the former General Partner shall sell to such
successor, the Partnership Interest of the former General Partner for an amount
in cash equal to the fair market value thereof, determined as of the effective
date of the departure of the former General Partner.  Such fair market value
shall be determined by agreement between the former General Partner and its
successor or, failing agreement within 30 days after the date the successor
General Partner is so admitted, by a firm of independent appraisers jointly
selected by the former General Partner and its successor (or, if the former
General Partner and its successor cannot agree on the selection of such a firm
within 45 days after the date the successor General Partner is so admitted, by a
firm of independent appraisers selected by two firms, one of which will be
selected by the former General Partner and the other of which will be selected
by the successor).


ARTICLE XII


DISSOLUTION AND LIQUIDATION


SECTION 12.1                                DISSOLUTION

The Partnership shall be dissolved, and its affairs wound up, upon:


(A)           EXPIRATION OF ITS TERM AS PROVIDED IN SECTION 2.4;


(B)           WITHDRAWAL OF THE GENERAL PARTNER PURSUANT TO SECTION 11.1 (UNLESS
A PERSON BECOMES A SUCCESSOR GENERAL PARTNER PRIOR TO OR ON THE EFFECTIVE DATE
OF SUCH WITHDRAWAL);

18


--------------------------------------------------------------------------------





(C)           BANKRUPTCY OR DISSOLUTION OF THE GENERAL PARTNER, OR ANY OTHER
EVENT THAT RESULTS IN THE GENERAL PARTNER CEASING TO BE A GENERAL PARTNER IN THE
PARTNERSHIP (OTHER THAN BY REASON OF A WITHDRAWAL OR REMOVAL PURSUANT TO SECTION
11.1 OR A TRANSFER PURSUANT TO SECTION 10.1);


(D)           AN ELECTION BY THE GENERAL PARTNER TO DISSOLVE THE PARTNERSHIP
WHICH IS APPROVED BY THE LIMITED PARTNER; OR


(E)           DISSOLUTION OF THE LIMITED PARTNER (UNLESS THE LIMITED PARTNER (IF
A PARTNERSHIP) IS CONTINUED OR RECONSTITUTED IN ACCORDANCE WITH ITS PARTNERSHIP
AGREEMENT);

provided, however, that the Partnership shall not be dissolved upon an event
described in Section 12.1(b) if, within 90 days of such event, the Limited
Partner agrees in writing to continue the business of the Partnership and to the
appointment of a successor General Partner.

For purposes of this Section 12.1, bankruptcy of the General Partner shall be
deemed to have occurred when (i) it commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (ii) it seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for it or for
all or any substantial part of its properties, (iii) it is adjudged a bankrupt
or insolvent, or has entered against it a final and nonappealable order for
relief, under any bankruptcy, insolvency or similar law now or hereafter in
effect, (iv) it executes and delivers a general assignment for the benefit of
its creditors, (v) it files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
involuntary proceeding of the nature described in clause (i) above, or (vi)(1)
any involuntary proceeding of the nature described in clause (i) above has not
been dismissed 120 days after the commencement thereof or (2) the appointment
without its consent or acquiescence of a trustee, receiver or liquidator for it
or for all or any substantial part of its properties has not been vacated or
stayed within 90 days of such appointment, or (3) such appointment has been
stayed but is not vacated within 90 days after the expiration of any such stay.


SECTION 12.2                                RECONSTITUTION

Upon dissolution of the Partnership in accordance with Sections 12.1(b) or (c),
and a failure of all Partners to agree to continue the business of the
Partnership and to the appointment of a successor General Partner as provided in
the proviso to Section 12.1, then within 180 days after the event described in
Sections 12.1(b) or (c), the remaining Partners may elect to reconstitute the
Partnership and continue its business by forming a new partnership on terms
identical to those set forth in this Agreement and having as a general partner a
Person approved by such Partners.  Upon any such election by such Partners, all
Partners shall be bound thereby and shall be deemed to have consented thereto. 
Unless such an election is made within such 180-day period, the Partnership
shall conduct only activities necessary to wind up its affairs.  If such an
election is made within such 180-day period, then (a) the reconstituted
partnership shall continue until the end of the term set forth in Section 2.4
unless earlier dissolved in accordance with this Article XII and (b) all
necessary steps shall be taken to cancel this Agreement and the Certificate of
Limited Partnership and to enter into a new partnership agreement and
certificate of limited partnership; provided that the right to reconstitute and
to continue the business of the Partnership shall not exist and may not be
exercised unless the Partnership has received an

19


--------------------------------------------------------------------------------




Opinion of Counsel that (i) the exercise of the right would not result in the
loss of limited liability of the Limited Partner and (ii) neither the
Partnership nor the reconstituted partnership would be treated as an association
taxable as a corporation for federal income tax purposes.


SECTION 12.3                                LIQUIDATION

Upon dissolution of the Partnership, unless the Partnership is reconstituted
pursuant to Section 12.2, the General Partner, or in the event the General
Partner has withdrawn from the Partnership, been removed or dissolved or become
bankrupt (as defined in Section 12.1), a liquidator or liquidating committee
approved by the Limited Partner shall be the liquidator of the Partnership (the
“Liquidator”).  The Liquidator (if other than the General Partner) shall be
entitled to receive such compensation for its services as may be approved by the
Limited Partner.  The Liquidator shall agree not to resign at any time without
15 days’ prior written notice and (if other than the General Partner) may be
removed at any time, with or without cause, by notice of removal approved by the
Limited Partner.  Upon dissolution, resignation or removal of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and obligations of the original Liquidator) shall, within 30 days
thereafter, be approved by the Limited Partner.  Except as expressly provided in
this Article XII, the Liquidator approved in the manner provided herein shall
have and may exercise, without further authorization or approval of any of the
parties hereto, all of the powers conferred upon the General Partner under the
terms of this Agreement (but subject to all of the applicable limitations,
contractual and otherwise, upon the exercise of such powers, other than the
limitation on sale set forth in Article XIV) to the extent appropriate or
necessary in the good faith judgment of the Liquidator to carry out the duties
and functions of the Liquidator hereunder for and during such period of time as
shall be reasonably required in the good faith judgment of the Liquidator to
complete the winding-up and liquidation of the Partnership as provided for
herein.  The Liquidator shall liquidate the assets of the Partnership and apply
and distribute the proceeds of such liquidation in the following order of
priority, unless otherwise required by mandatory provisions of applicable law:


(A)           TO CREDITORS OF THE PARTNERSHIP (INCLUDING PARTNERS); AND


(B)           IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS;

provided, however, that the Liquidator may place in escrow a reserve of cash or
other assets of the Partnership for contingent liabilities in an amount
determined by the Liquidator to be appropriate for such purposes.


SECTION 12.4                                DISTRIBUTION IN KIND

Notwithstanding the provisions of Section 12.3 requiring the liquidation of the
assets of the Partnership, but subject to the order of priorities set forth
therein, if on dissolution of the Partnership the Liquidator determines that an
immediate sale of part or all of the Partnership’s assets would be impractical
or would cause undue loss to the Partners, the Liquidator may, in its sole
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership and may, in its sole
discretion, distribute to the Partners, as tenants in common, in lieu of cash,
and as their interests may appear in accordance with the

20


--------------------------------------------------------------------------------




provisions of Section 12.3(b), undivided interests in such Partnership assets as
the Liquidator deems not suitable for liquidation.  Any distributions in kind
shall be subject to such conditions relating to the disposition and management
thereof as the Liquidator deems reasonable and equitable and to any joint
ownership agreements or other agreements governing the ownership and operation
of such properties at such time.  The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.


SECTION 12.5                                CANCELLATION OF CERTIFICATE OF
LIMITED PARTNERSHIP

Upon the completion of the distribution of Partnership property pursuant to
Sections 12.3 and 12.4, the Partnership shall be terminated, and the Liquidator
(or the Limited Partner if necessary) shall cause the cancellation of the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
and shall take such other actions as may be necessary to terminate the
Partnership.


SECTION 12.6                                RETURN OF CAPITAL

The General Partner shall not be personally liable for the return of the Capital
Contributions of the Limited Partner, or any portion thereof, it being expressly
understood that any such return shall be made solely from Partnership assets.


SECTION 12.7                                WAIVER OF PARTITION

Each Partner hereby waives any rights to partition of the Partnership property.


ARTICLE XIII


AMENDMENT OF PARTNERSHIP AGREEMENT


SECTION 13.1                                AMENDMENTS WHICH MAY BE ADOPTED
SOLELY BY THE GENERAL PARTNER

The General Partner may amend any provision of this Agreement without the
consent of the Limited Partner, and may execute, swear to, acknowledge, deliver,
file and record whatever documents may be required in connection therewith, to
reflect:


(A)           A CHANGE IN THE NAME OF THE PARTNERSHIP, IN THE LOCATION OF THE
PRINCIPAL PLACE OF BUSINESS OF THE PARTNERSHIP OR IN THE REGISTERED OFFICE OR
REGISTERED AGENT OF THE PARTNERSHIP;


(B)           A CHANGE THAT THE GENERAL PARTNER DEEMS APPROPRIATE OR NECESSARY
TO (I) QUALIFY, OR CONTINUE THE QUALIFICATION OF, THE PARTNERSHIP AS A LIMITED
PARTNERSHIP (OR A PARTNERSHIP IN WHICH THE LIMITED PARTNER HAS LIMITED
LIABILITY) UNDER THE LAWS OF ANY STATE OR JURISDICTION OR (II) ENSURE THAT THE
PARTNERSHIP WILL NOT BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION FOR
FEDERAL INCOME TAX PURPOSES;

21


--------------------------------------------------------------------------------





(C)           A CHANGE THAT THE GENERAL PARTNER IN ITS SOLE DISCRETION DEEMS
APPROPRIATE OR NECESSARY TO SATISFY ANY REQUIREMENTS, CONDITIONS OR GUIDELINES
CONTAINED IN ANY ORDER, RULE OR REGULATION OF ANY FEDERAL OR STATE AGENCY OR
CONTAINED IN ANY FEDERAL OR STATE STATUTE;


(D)           A CHANGE THAT IS APPROPRIATE OR NECESSARY, AS DETERMINED BY AN
OPINION OF COUNSEL, TO PREVENT THE PARTNERSHIP, THE GENERAL PARTNER, ITS
AFFILIATES AND THEIR RESPECTIVE DIRECTORS AND OFFICERS FROM IN ANY MANNER BEING
SUBJECTED TO THE PROVISIONS OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, OR “PLAN ASSET” REGULATIONS
ADOPTED UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
WHETHER OR NOT SUBSTANTIALLY SIMILAR TO PLAN ASSET REGULATIONS CURRENTLY APPLIED
OR PROPOSED BY THE UNITED STATES DEPARTMENT OF LABOR;


(E)           A CHANGE THAT IS REQUIRED OR CONTEMPLATED BY ANY PROVISION OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 10.2;


(F)            A CHANGE THAT IN THE GOOD FAITH OPINION OF THE GENERAL PARTNER
DOES NOT ADVERSELY AFFECT THE LIMITED PARTNER IN ANY MATERIAL RESPECT; OR


(G)           ANY CHANGES OR EVENTS SIMILAR TO THE FOREGOING.


SECTION 13.2                                OTHER AMENDMENTS

Amendments to this Agreement (other than amendments adopted pursuant to Section
13.1) shall be effective only when approved by both Partners.


ARTICLE XIV


SALE OF ALL ASSETS

Without the prior approval of the Limited Partner, the General Partner shall
not, acting on behalf of the Partnership, sell or otherwise dispose of, or
consent to the sale or other disposition of, all or substantially all of the
assets owned directly or indirectly by the Partnership.


ARTICLE XV


GENERAL PROVISIONS


SECTION 15.1                                OPINIONS REGARDING TAXATION AS A
PARTNERSHIP

Notwithstanding any other provisions of this Agreement, the requirement, as a
condition to any action proposed to be taken under this Agreement, that the
Partnership receive an Opinion of Counsel that the proposed action would not
result in the Partnership being treated as an association taxable as a
corporation for federal income tax purposes (a) shall not be applicable to the
extent that the Partnership is at such time treated in all material respects as
an association taxable as a corporation for federal income tax purposes and (b)
shall be deemed satisfied by an Opinion of Counsel containing conditions,
limitations and qualifications which are acceptable to the General Partner in
its sole discretion.

22


--------------------------------------------------------------------------------




Section 15.2           Address and Notices

Any notice to the Partnership, the General Partner or the Limited Partner shall
be deemed given if received by it in writing at the principal office of the
Partnership designated pursuant to Section 2.3.


SECTION 15.3                                HEADINGS

All article or section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof.


SECTION 15.4                                BINDING EFFECT

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns.


SECTION 15.5                                INTEGRATION

This Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.


SECTION 15.6                                WAIVER

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.


SECTION 15.7                                COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on both of the parties hereto. 
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.


SECTION 15.8                                SEVERABILITY

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions hereof, or of such provision in other respects, shall not
be affected thereby.


SECTION 15.9                                APPLICABLE LAW

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware.

23


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Partners as of
the date first above written.

MAINLINE L.P., as General Partner

 

 

 

By:

MAINLINE GP, INC., as General Partner

 

 

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

Name:

Robert B. Wallace

 

Title:

Senior Vice President,

 

 

Finance and Chief Financial Officer

 

 

 

BUCKEYE PARTNERS, L.P.,

 

as Limited Partner

 

 

 

By:

BUCKEYE GP LLC,

 

 

as General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

 

Name:

Stephen C. Muther

 

 

Title:

Senior Vice President—
Administration and Secretary

 

 

SIGNATURE PAGE

[Amended and Restated Agreement of Limited Partnership of Buckeye Pipe Line
Company, L.P.]


--------------------------------------------------------------------------------